Title: To George Washington from Charles Thomson, 24 April 1789
From: Thomson, Charles
To: Washington, George



Sir,
New York April 24. 1789

I intended to have waited upon you in person and submited to your inspection the enclosed report which I have prepared to send to the Senate but by the interruption of visits I was not able to finish it until it was your time of receiving visits. I meant to have submitted to your consideration whither the words “however that” in the answer with which you were pleased to honor me might not be omitted.
If your Excellency should see any part of the report which is exceptionable or which you would wish altered & will permit me to visit you privately I will wait upon you at any time you will be pleased to fix.

In the mean time hoping your Excellency is recovered from the fatigues of your journey I have the honor to be with the most sincere Esteem and respect Your Excellency’s Most obedient and Most humble Servt

Chas Thomson

